COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       The Petitioner’s Exhibit 1, “Text message,” was admitted into evidence at
the trial court hearing on June 3, 2016. Although the June 3, 2016 hearing
transcript is included in the ten-volume reporter’s record filed in this appeal,
Petitioner’s Exhibit 1, “Text message,” has been omitted from the reporter’s
record. This Court directs the court reporter Lynette Thorpe, court reporter Teresa
Hall, or substitute court reporter to prepare, certify, and file in this Court, at no
cost to appellant, a supplemental reporter’s record that includes Petitioner’s
Exhibit 1, “Text message.” See TEX. R. APP P. 34.6(g)(2). The supplemental
reporter’s record is due to be filed no later than July 9, 2018.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 12, 2018